Title: To Alexander Hamilton from William Bradford, 4 August 1795
From: Bradford, William
To: Hamilton, Alexander



Philada. Aug. 4. 1795.
My dear Sir,

The record of the proceedings in the cause relating to the Carriage Tax is not yet returned —but I expect it this week. I learn however that Taylor, who has published his speech, has advised the defendant to make no further argument & to let the Supreme Court do as they please & that in consequence of this advice no counsel will appear in support of the writ of Error. I have denied that the District Attorney would take measures to counteract this manœvre which is of a piece with the rest of Taylor’s conduct. Having succeeded in dividing the opinions of the Circuit Court, he wishes to prevent the Effect which a decision of the Supreme Court on full argument would have, & perhaps by the circulation of his pamphlet in the mean time to indispose the people of Virginia to paying the next annual duty on their Carriages. If the Defendant persists in pursuing this advice, I presume your attendance will not be necessary; for in such case I would think it most advisable to submit the cause to the court upon the two arguments that have been already made. That of Mr. Wickham’s, has arrived in manuscript: that of Taylor we expect by the next post. I will take Care however to apprize you as soon as the record arrives what is to be expected.
In consequence of the situation of things & some new occurences, it has been thought advisable to request the president to return to Philada. He is expected to be here next week.
The crazy speech of Mr. Rutledge joined to certain information that he is daily sinking into debility of mind & body, will probably prevent him to receiving the appointment I mentioned to you. But should he come to Philada. for that purpose, as he has been invited to do—& especially if he should resign his present Office —the embarrassment of the President will be extreme—but if he is disordered in mind in the manner that I am informed he is, there can be but one course of procedure. I write in great haste, & can only add that I am with great regard
Your friend & hum sert.
WB.
Alexander Hamilton Esq.
